Citation Nr: 1440475	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hip strain, including as secondary to a service-connected right knee disability. 

2.  Entitlement to service connection for degenerative joint disease of the left knee, status post partial meniscectomy, including as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Steve Hamilton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.   

In November 2007, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board remanded the claim in February 2009 and August 2013 for additional development.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence reflects his left knee disability is due to or aggravated by his service-connected right knee disability.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence reflects his bilateral hip disability is due to or aggravated by his service-connected right knee disability.  
CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  

2.  The criteria for a grant of service connection for a bilateral hip disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has essentially contended, to include at his November 2007 hearing testimony, that his left knee and bilateral hip disabilities are due to his military service or, alternatively, due to or caused by his service connected right knee disability.  He maintains that following an in-service motorcycle accident, during which he injured both his right and left knees, he began to put more weight on his left knee to compensate for the right knee injury.  Consequently, he has suffered from persistent and recurrent pain to both his right and left hips and left knee since his in-service injury.  

As an initial matter, the record reflects the Veteran has current diagnoses of degenerative joint disease (DJD) osteoarthritis of the left knee, and bilateral hip strain and bilateral hip osteoarthritis.  Therefore, the remaining determination is whether these disabilities are either directly due to the Veteran's military service, or secondarily as a result of his service-connected right knee disability.  

Available service treatment records reflect the Veteran was involved in a motorcycle accident in August 1971.  At that time, he sustained injuries to his right knee and abrasions to the left tibial area.  There was no specific injury to the left knee or bilateral hips noted, and no diagnoses were provided at any point during the Veteran's military service regarding either the left knee or the bilateral hips.  

Following service, the Board notes there are significant private and VA treatment records associated with the Veteran's claims file.  These records reflect consistent treatment for the claimed disorders since the mid-1980s.  See December 2005 statement from Dr. Hruska.  Further, private treatment records do show the Veteran sustained injuries to the left knee in 1986 and 1988.  There are no indications of subsequent injuries to either the right or left hips.  

In January 2006, the Veteran was initially examined to determine the etiology of the claimed disabilities.  Following the physical examination, the VA examiner determined the left knee was less likely as not related to the service connected right knee disability because the Veteran sustained an injury to his left knee following service.  Concerning the bilateral hip disability, the examiner concluded that it was less likely as not related to the service-connected right knee disability.  No further comment or rationale concerning either opinion was provided.  

In August 2007, the Veteran submitted a statement from his private physician, Dr. Hruska, in support of his claims.  Dr. Hruska stated that he has treated the Veteran for a number of years and that the Veteran has multiple problems with his left knee.  Further, Dr. Hruska stated that it is very possible that problems with the right knee and subsequent altered anatomy and function have transferred into extra strain and injury to the left leg.  Dr. Hruska also noted the subsequent injury in 1986 to the left knee and stated that "one would certainly have to consider whether his previous right knee injury indirectly was responsible for some of these other orthopedic issues."

In May 2009, the Veteran was reexamined by VA.  The previously noted diagnoses were confirmed.  The VA examiner stated that it was less likely as not that the left knee and bilateral hip disorders are causally related to or aggravated by the Veteran's military service since there is no evidence of injuries during the motorcycle accident in service.  However, whether the right knee disability has caused the Veteran to compensation more by using the left knee cannot be determined without resort to mere speculation.  The examiner further stated that there was no evidence the right knee disability has aggravated the bilateral hip and left knee disabilities.  No rationale was provided by the examiner for any aspect of these unfavorable opinions.  

In June 2010, the Veteran submitted a statement from another private physician, Dr. Frushour, in support of his claims.  Dr. Frushour noted that the Veteran reported for left hip and left knee evaluations and also noted the history of the motorcycle accident.  Following a physical examination, it was concluded that given the 1971 accident and injuries to all extremities, it is certainly within the realm of medical possibility that the deterioration of the left knee and hip are secondary to the motor vehicle accident.  In this respect, the physician indicated there was no other history of trauma from the time of the motorcycle accident in 1971, until the date of an anterior cruciate repair in 1978 on the right side, and his arthroscopy on the left side in 1988.  Therefore, it was concluded that it is certainly reasonable that since he does not have an anterior cruciate on the left, it was caused by the same accident.   

In April 2011, the Veteran submitted a second statement from Dr. Frushour.  Dr. Frushour noted the well-documented injuries to the right knee and also noted that the these injuries, combined, would have to be considered a cause of the progressing problems to the left knee.  He stated that the extent and bearing of those injuries, combined with overuse and aggravation due to injuries on his right knee is hard to determine, but all injuries are a factor.  As for the bilateral hip disability, Dr. Frushour stated that once again, the total amount of damage and accumulation of wear and treat is very hard to determine but it is well known that if there is damage to one or both knees, that can certainly affect gait, the way it affects the other knee, and the way it affects the other hip.  The physician concluded by stating that it was his medical opinion the damage to the left knee and left hip are in part due to the original injury sustained in 1971.  The amount that is related is the hard question that is difficult to answer.   

Thereafter, the Veteran submitted yet another statement from a private provider, Dr. Huisenga, in June 2013.  Dr. Huisenga noted the Veteran's in-service and post-service injuries, and stated that the left knee pain is indirectly related to overuse of that knee in compensating for the right.  Overall, he concluded that the Veteran's knee problems are almost certainly directly and indirectly related to the incidents that occurred in 1971 (motorcycle accident) while the Veteran was serving in the military.  

Finally, pursuant to the Board's August 2013 remand directives, the Veteran was reexamined in February 2014.  As to the question of etiology, the VA examiner stated that left knee condition is not as least as likely caused by the injury or event during his military service.  Further, the Veteran's left knee condition is not as least likely caused secondarily or aggravated beyond the natural course of his service connected right knee condition.  As rationale, the examiner noted the in-service left tibial abrasion at the time of the 1971 motorcycle accident.  Further, there was no evidence of a left knee injury at the time of separation.  The examiner also stated that there is no evidence of a left knee injury prior to the aforementioned injuries in the 1980s.  Additionally, the examiner noted that similar risk factors are involved in the appearance of osteoarthritis of the knees, but arthritis in one knee does not cause arthritis in the other.  

As for the bilateral hip condition, the examiner also found stated they are not as least as likely caused by the injury or event during his military service.  Further, the Veteran's bilateral hip condition is not as least likely caused secondarily or aggravated beyond the natural course of his service connected right knee condition.  As rationale, the examiner noted there was no evidence of injuries to the hips in the service treatment records.  Further, the examiner noted that there is no evidence of a bilateral hip condition until 2000, which is remote in time to the right knee disability.  Again, it was noted that similar risk factors cause hip arthritis as can cause knee arthritis but one does not cause the other.  

The Board acknowledges the February 2014 VA examination of the left knee and bilateral hips concluded, in pertinent part, that the Veteran's diagnosed disabilities are not due to his military service, either directly or secondarily by way of his service-connected right knee disability.  Nevertheless, there are four separate opinions provided by the Veteran's private physicians that found the claimed left knee and bilateral hip disorders were aggravated by the right knee disability.  

The Board also notes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects it is at least as likely as not that his currently diagnosed left knee and bilateral hip disabilities are secondary to his service-connected right knee disability.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for a left knee disorder is granted.  

Service connection for a bilateral hip disorder granted.  



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


